

117 SRES 84 IS: Amending the Standing Rules of the Senate to prohibit the consideration of legislation in the Senate unless the text of the legislation that will be considered has been made publicly available in electronic form for a mandatory minimum review period.
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 84IN THE SENATE OF THE UNITED STATESMarch 1, 2021Mr. Scott of Florida (for himself, Ms. Ernst, Mr. Hawley, Mr. Marshall, and Mr. Kennedy) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAmending the Standing Rules of the Senate to prohibit the consideration of legislation in the Senate unless the text of the legislation that will be considered has been made publicly available in electronic form for a mandatory minimum review period.1.Prohibiting consideration of text of legislation until completion of mandatory minimum review period(a)In generalRule XII of the Standing Rules of the Senate is amended by adding at the end the following new paragraph:(5)(a)It shall not be in order to consider a bill, joint resolution, resolution, or conference report unless the text of the bill, joint resolution, resolution, or conference report which will be considered has been publicly available in electronic form for the mandatory minimum review period.(b)Each Senator shall self certify that the Senator has read a bill, joint resolution, resolution, or conference report before voting on the bill, joint resolution, resolution, or conference report.(c)In this paragraph, the term mandatory minimum review period means, with respect to a bill, joint resolution, resolution, or conference report, the greater of—(i)the period—(I)that begins with the first hour beginning after the text of the bill, joint resolution, resolution, or conference report which will be considered is first made publicly available in electronic form; and(II)that consists of a number of minutes equal to two times the number of pages of the text of the bill, joint resolution, resolution, or conference report which will be considered; and(ii)72 hours after the text of the bill, joint resolution, resolution, or conference report which will be considered is first made publicly available in electronic form..(b)Technical and conforming amendmentsThe Standing Rules of the Senate is amended—(1)in paragraph 1 of rule VIII, by inserting the text of which has been available for the mandatory minimum review period, as defined in paragraph 5 of rule XII, and after bills and resolutions;(2)in rule XIV—(A)in paragraph 3, by striking on that day and inserting before the expiration of the mandatory minimum review period, as defined in paragraph 5 of rule XII,; and(B)in paragraph 6, by striking one day and inserting for the mandatory minimum review period, as defined in paragraph 5 of rule XII,;(3)in paragraph 5 of rule XVII, by striking two calendar days (excluding Sundays and legal holidays and inserting the mandatory minimum review period, as defined in paragraph 5 of rule XII,; and(4)in paragraph 5 of rule XXVIII, by striking shall be immediately put and inserting shall be put after the expiration of the mandatory minimum review period, as defined in paragraph 5 of rule XII. 